Name: Council Regulation (EEC) No 2453/78 of 19 September 1978 concerning the conclusion of the Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Portuguese Republic for the purpose of adjusting certain tariff specifications
 Type: Regulation
 Subject Matter: international trade;  Europe;  European construction;  tariff policy;  cooperation policy
 Date Published: nan

 No L 302/28 Official Journal of the European Communities 28 . 10 . 78 COUNCIL REGULATION (EEC) No 2453/78 of 19 September 1978 concerning the conclusion of the Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Portuguese Republic for the purpose of adjusting certain tariff specifications THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Portuguese Republic is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regu ­ lation. Having regard to the recommendation from the Com ­ mission, Whereas in consequence of the amendments resulting from the recommendation of 18 June 1976 of the Cus ­ toms Cooperation Council and of certain autonomous changes to the Common Customs Tariff and the Por ­ tuguese Customs Tariff certain tariff specifications in the Agreement between the European Economic Community and the Portuguese Republic ( 1 ) should be adjusted ; Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1978 . Whereas, moreover, it is necessary to amend the Agreement referred to above in order to establish a simplified procedure for adjusting tariff specifications in the event of further amendments to the tariffs of the contracting Parties , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1978 . For the Council The President H.-D. GENSCHER i 1 ) OJ No L 301 , 31 . 12. 1972, p. 165 .